Title: From Benjamin Franklin to Isaac Norris, 19 March 1759
From: Franklin, Benjamin
To: Norris, Isaac


This unusually full and explicit letter describes more clearly than virtually any other contemporary document the attitude of leading members of the ministry on some of the constitutional questions which were to become increasingly important in the relations between the colonies and the mother country during the next fifteen or sixteen years. In the light of what Franklin here reported it is perhaps surprising that he should have believed, five years later, that direct royal government of Pennsylvania would be a substantial improvement over continued control by the Proprietors. On the other hand, his understanding, as early as 1759, of the position which leading British politicians took about fundamental constitutional relationships was almost certainly one factor in conditioning his own thinking when the issue became acute during the years immediately before the American Revolution.
 
Sir
London, March 19, 1759
In mine of January 19, I acknowledg’d the Receipt of your Favours of November 21. and 23. with the Bills for £500. I have now before me your farther Favours of January 15. and 17. I heartily congratulate you on the Reduction of Fort Duquesne, and the Establishment of Peace on your Borders, which I pray God may long continue. To that End I hope the Fort on the Ohio will not be abandon’d; whatever the Indians may propose; for we know by Experience they are not able to keep the French out; and if they return again the Indians will be again debauch’d from our Interest. I hear there are some Pacquets for me on board Bolitho, I suppose they are the Publick Papers you mention, as ordered to be transmitted to me. I hope to get them tomorrow, and shall be glad to find among them the List of Servants, and Accounts of the Province Disbursements in the last Campaign, pursuant to Mr. Secretary Pitt’s Letters; for these will be very necessary in the Application for Reimbursement.

The Work I mention’d in one of my last Letters, as preparing for the Press, is well nigh finished. It will make near 30 Sheets in 8vo: 23 of which are already printed. It is called An Historical Review of the Constitution of Pensylvania, &c. The Dedication is to the Speaker of the House of Commons; and I flatter myself we shall after its Publication, stand in a much fairer Light. I hope by the next Ships to be able to send you one of them.
I long to hear what the Proposals are which the Proprietaries have made to the Assembly. I expect to find them ambiguous, obscure, evasive and empty. But perhaps I am too much prejudic’d; I wish I may find myself mistaken, and that they are really come to their Senses.
They have by some Means or other, obtain’d Copies of some of my Letters to you. One of them they were greatly offended at; it is that wherein I exprest my great Contempt for Thomas, on occasion of his meanly giving up his Father’s Honour in the Affair of the Charter. He read it with much Anger to Dr. Fothergill, who blam’d me for writing it, as it gave them a Handle to justify their Refusing to treat farther with me. Yet it is fit that I should give you my Opinion of Persons and Things here, that you may form right Judgments in your Affairs; tho’ if what I am now going to say should be handed back hither, great Inconveniences might ensue, both to those Affairs and me. I confide therefore, that Care will be taken of this Letter, and that it will only be shewn to prudent Persons.
The Prevailing Opinion, as far as I am able to collect it, among the Ministers and great Men here, is, that the Colonies have too many and too great Privileges; and that it is not only the Interest of the Crown but of the Nation to reduce them. An absolute Subjection to Orders sent from hence in the Shape of Instructions, is the Point to be carried if possible. L—d G—— who you know is President of the Council told me frankly in a Conversation he honour’d me with on that Head, “Your People in the Colonies refuse Obedience to the King’s Instructions, and treat them with great Slight, as not binding, and no Law, in the Colonies; whereas, says his L—p, those Instructions are not like little Pocket Instructions given to an Ambassador or Envoy, in which much may be left to Discretion; they are first drawn up by grave and wise Men learned in the Laws and Constitutions of the Nation; they are then brought to the Council Board, where they are solemnly weigh’d and maturely consider’d, and after receiving such Amendments as are found proper and necessary, they are agreed upon and establish’d. The Council is over all the Colonies; your last Resort is to the Council to decide your Differences, and you must be sensible it is for your Good, for otherwise you often could not obtain Justice. The King in Council is THE Legislator of the Colonies; and when his Majesty’s Instructions come there, they are the Law OF THE Land; they are, said his L—p, repeating it, the Law of the Land, and as such ought to be OBEYED.” The whole of this Conversation was curious, of which, if I live to have the Pleasure of seeing you again, I will show you the Minutes; they are too long for a Letter. L—d Hardwike, is next at the Council Board; than whom no one is suppos’d to be for carrying the Prerogative higher in all Respects even on this Side the Water; all his Actions they say, on all Occasions, have shown this; and he makes little less Scruple than the President in declaring his Opinions of this kind. These two govern at that Board, so that one may easily conjecture what Reception a Petition concerning Privileges from the Colonies may meet with from those who are known to think that even the People of England have too many. As to the Board of Trade, you know who presides and governs all there, and if his Sentiments were no other ways to be known, the fruitless Experiment he has try’d at the Nation’s Cost, of a military Government for a Colony, sufficiently shows what he thinks would be best for us. The Speaker of the House, indeed, is look’d on as a stanch Friend to Liberty; and so is the Secretary Mr. Pitt; the Attorney General is likewise inclin’d to that Side in all Questions, tho’ the Nature of his Office requires him to be something of a Prerogative Man; but the Sollicitor General who is L H—’s Son is wholly and strongly tinctur’d with high Notions of the Prerogative, imbibed from his Father, and may be said to be dy’d in grain.
From this Sketch of Leading Characters, you will judge, that if the Proprietor does not agree with us, our best Chance in an Application is directly to Parliament; and yet that at this Time is something hazardous, for tho’ there are many Members in both Houses who are Friends to Liberty and of noble Spirits, yet a good deal of Prejudice still prevails against the Colonies, the Courtiers think us not sufficiently obedient; the illicit Trade from Holland, &c. greatly offends the Trading and Manufactoring Interest; and the Landed Interest begin to be jealous of us as a Corn Country, that may interfere with them in the Markets to which they export that Commodity:—I wish indeed that the illicit Trade could be wholly prevented, for it is not to be justified. As to other Things, I am meditating a Pamphlet that I hope may help to introduce less partial, more generous, and sounder Politicks.
Smith is here, and by the Help of Paris worries the Attorney and Solicitor General for a Report on his Case, who did not intend to make any. The Attorney is greatly perplex’d, angry with the Council for referring the Affair to them, and with Smith for urging a Report; He has open’d his Mind to a Friend of mine on this Head; says, “the Council he knows are for Clipping the Wings of Assemblies in their Claims of all the Privileges of a House of Commons; the House of Commons are thought to claim too many, some very unfit and unreasonable, and not for the common Good; but the Council have let the Colonies go on so long in this Way that it will now be difficult to restrain them; and the Council would now make the Attorney and Sollicitor the first Instruments of so odious a Measure; that they (the Council) should have carried it into Parliament, but they are afraid the Parliament would establish more Liberty in the Colonies than is proper or necessary, and therefore do not care the Parliament should meddle at all with the Government of the Colonies; they rather chuse to carry every Thing there by the Weight of Prerogative, which by Degrees may bring Things to a proper Situation. Most Attorney Generals (he said) would immediately do what they knew would be pleasing to the Council; but he could not: He must however make some kind of Report.” This is the Substance of his Discourse to my Friend, who communicated it to me with Leave to mention it to you and the Committee, as it contains some Hints that are of Importance, but it is to go no farther. It is some Comfort that the Council are doubtful of the Parliament. The West India Interest in the House, in any general Attack on the Colonies would doubtless be of use to us, and perhaps that may be a little apprehended, and it may be thought not proper to disoblige those Members as they make a considerable Body: But at the same Time it is known here, that if the Ministry make a Point of carrying any thing in Parliament, they can carry it. On the whole, it is conjectur’d the Attorney and Sollicitor General’s Report, will be of a special kind; some Censure perhaps pass’d on Modes and Expressions in your Proceeding; but the general Authority of an Assembly not impeach’d. This, however, is only Conjecture.
Last Tuesday I attended the Funeral of our old Agent Mr. Patridge. I hear some Application will be made from this Side, to have another appointed in his Stead; but I own I do not see the Necessity of it at least for the present. If indeed we could get a Member of Parliament to patronize us and our Affairs, (which I know will be in our Power after the next Election) it might be of great Service; but any Thing that is to be done at the Offices, one Person can do as well as 20. The House however will do what they find best.
My Petition concerning the Indian Lands is refer’d by the Council to the Board of Trade, who as yet have not appointed any Hearing, or taken any other Step in it; but I shall press it forward.I have also lodg’d a Petition at the Admiralty for a Guard Ship; and hope to obtain some Answer before this Ship sails, that you may know whether you are to expect one or not.
With the greatest Respect and Esteem, I am Dear Sir, Your most obedient and most humble Servant
B Franklin
To Isaac Norris, Esqr.
 Endorsed: London Mar 19th. 1759 Benjamin Franklin Esqr. recd July 13th. 1759
